Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 02/06/2019. In virtue of this communication, claims 1-17 filed on 02/06/2019 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 08/19/2019 and 02/07/2019 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 02/06/2019 have been reviewed by Examiner and they are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Minter (US 7,974,475), in view of Nielsen et al. (US 2011/0280457).

As per claim 1, 2- 4, 6, 9-10, 11-13, 15, “A method for classifying images of an evidence, the method comprising:” (Minter, Col. 15, lines 16-41 discloses the Adaptive Bayes Image Correlation system, operates to process measurements from an input Search Image (I.e. images of evidence) into two classes, i.e. image classification.)
generating an unlabeled template based on a first received image,” (Minter, Col. 11, lines 47-60, discloses correlating two images to identify a target in an image. Furthermore, Col. 11, lines 62, 65, discloses obtaining or generating unlabeled patterns derived from the image to be search. 
“selecting a labeled template determined to be a best match for the unlabeled template;” (Minter, Col. 11, lines 51-56, discloses estimating a target matching-template which approximates the optimal Bayes discriminant function in a least squares sense. These target matching-templates when applied to a search image, identifies the target in the search image with minimum probability of error while requiring no a priori knowledge of other unknown objects that may exist in the image being searched.)
 “checking at least an ROI of the first set of ROIs for content that corresponds to a label of an equivalent ROI of the second set of ROIs;” (Minter, Col. 16, lines 20-30, discloses correlation between the Bayes target matching-template, W(y,z) 60, and the search image is performed by systematically scanning the Bayes target matching-template across the search image S(y,z) 56. A correlation measure, C(y,z), is computed between the Bayes target matching-template, W(y,z), and each sub-area S(y-u,z-v) 58 of the search image S(y,z) 56.)
“classifying the first image upon determination that the content checked corresponds to the label according to the labeled template.” (Minter, Col. 12, lines 5-15, discloses Bayes target matching-templates, when applied to an input search image, identify and locate the target in the search image with minimum error. The Bayes target matching-template can be readily re-optimizing (adapting) to provide optimal 
However Minter does not explicitly discloses the following which would have been obvious in view of Nielsen from similar field of endeavor “wherein the unlabeled template includes a first set of regions of interest (ROIs); a labeled template that includes a second set of ROIs from a plurality of labeled templates” (Nielsen, ¶ [0034], discloses obtaining an image of lung, wherein the image of lung has local regions of interest (ROIs), that individual ROI probabilities are computed using classifier that is trained on a set of randomly sampled ROIs from the training CT images where the sampled ORIs are labeled. Furthermore, ¶[0029], discloses the classifier could be template matching classifier. Although any supervised classifier, taking as input feature vectors representing the ROIs computed directly between the ROIs, can be used for classification of the ROIs. Furthermore, ¶ [0037], discloses the CT images are assigned a global label according to PFTs from the associated subjects, and ROIs are sampled at 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Nielsen technique of classification of images into Minter technique to provide the known and expected uses and benefits of Nielsen technique over correlation of two images by using unlabeled measurement technique of Minter. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Nielsen to Minter in order to provide robust and sensitive automatic system for image measurement. (Refer to Nielsen paragraph [0003].)

Claims 9 and 10 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Minter and Nielsen references, presented in rejection of claim 1, apply to these claims.  

As per claim 2, The method of claim 1, “further comprising: distinguishing between areas within the image that contain data elements and areas that do not contain data elements.” (Minter, Col. 12, lines 9-15 discloses the Bayes target matching-template can be readily re-optimizing (adapting) to provide optimal discrimination between the target and any unknown objects which may exist in a new search image using only unlabeled measurements from the new search image. Col. 6, 

Claim 11 has been analyzed and is rejected for the reasons indicated in claim 2 above. 
As per claim 3, The method of claim 1, “wherein selecting a first labeled template determined to be a best match for the unlabeled template is based at least on the content and position of the at least an ROI of the first set of ROIs.” (Minter, Col. 16, lines 20-30, discloses correlation between the Bayes target matching-template, W(y,z) 60, and the search image is performed by systematically scanning the Bayes target matching-template across the search image S(y,z) 56. A correlation measure, C(y,z), is computed between the Bayes target matching-template, W(y,z), and each sub-area S(y-u,z-v) 58 of the search image S(y,z) 56. Nielsen, ¶ [0037], discloses the CT images are assigned a global label according to PFTs from the associated subjects, and ROIs are sampled at random from within the lung fields and labeled with the global label of the CT image they are sampled from.)

Claim 12 has been analyzed and is rejected for the reasons indicated in claim 3 above. 

wherein the best match is further based on identifying an array of ROIs, where the array may be used to determine similarity between two or more labeled or unlabeled templates.” (Examiner notes array of ROIs is interpreted as plurality of ROIs. Minter, Col. 16, lines 20-30, discloses correlation between the Bayes target matching-template, W(y,z) 60, and the search image is performed by systematically scanning the Bayes target matching-template across the search image S(y,z) 56. A correlation measure, C(y,z), is computed between the Bayes target matching-template, W(y,z), and each sub-area S(y-u,z-v) 58 of the search image S(y,z) 56. Nielsen, ¶ [0037], discloses the CT images are assigned a global label according to PFTs from the associated subjects, and ROIs are sampled at random from within the lung fields and labeled with the global label of the CT image they are sampled from.)

Claim 13 has been analyzed and is rejected for the reasons indicated in claim 4 above. 
As per claim 6, The method of claim 1, “wherein the classifying the first image further includes tagging the unlabeled template based on the labeled template.” (Refer to Minter, Col. 12, lines 5-15, discloses Bayes target matching-templates, when applied to an input search image, identify and locate the target in the search image with minimum error. The Bayes target matching-template can be readily re-optimizing (adapting) to provide optimal discrimination between the target and any unknown objects which may exist in a new search image using only unlabeled measurements from the new search image. Col. 27, lines 55-65 discloses the method provides 

Claim 15 has been analyzed and is rejected for the reasons indicated in claim 6 above. 
Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minter (US 7,974,475), in view of Nielsen et al. (US 2011/0280457), further in view of Malaney et al. (US 2007/0118391.)

As per claim 5, The method of claim 1, However Minter as modified by Nielsen does not explicitly disclose the following which would have been obvious in view of Malaney from similar field of endeavor “wherein checking the at least an ROI of the first set of ROIs for content that corresponds to a label of an equivalent ROI of the second set of ROIs includes performing optical character recognition (OCR) to identify characters within the content of the image.” (Refer to Malaney figure 2, ¶[0176] disclose the portions of or the entire image of a page or document is converted into text using OCR by means known in the art 204. further ¶[0177] discloses once an 

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Malaney technique of recognizing information in the document into Minter as modified by Nielsen technique to provide the known and expected uses and benefits of Malaney technique over correlation of two images by using unlabeled measurement technique of Minter as modified by Nielsen. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Malaney to Minter as modified by Nielsen in order to provide organized and automated electronically accessible document and resultant transactions. (Refer to Malaney paragraph [0004-0005].)

Claim 14 has been analyzed and is rejected for the reasons indicated in claim 5 above. Additionally, the rationale and motivation to combine the Minter, Nielsen, and Malaney references, presented in rejection of claim 1, apply to these claims.  



Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minter (US 7,974,475), in view of Nielsen et al. (US 2011/0280457), further in view of Andy Downton, Jingyu He, Simon Lucas; “User-configurable OCR enhancement for online natural history archives”; Springer 2006.

As per claim 7, The method of claim 1, However Minter as modified by Nielsen does not explicitly disclose the following which would have been obvious in view of Downton from similar field of endeavor “wherein generating an unlabeled template further comprises: 
segmenting the image into a plurality of regions of interest (ROIs);”(Page 266 column 2, section 4.1 discloses The format of archive index cards consists of several independent blocks of text, and each block contains one or more logically related text fields. Blocks retain a fairly consistent mutual layout over a complete archive, but the layout of text fields within each block is not strictly fixed. Nor are there any tabular guidelines defining fixed block boundaries. The X–Y cuts algorithm [13] is therefore an appropriate segmentation algorithm for this class of document image structure. Pixel smearing [14], with a threshold sufficient to join adjacent text characters but not adjacent horizontal words or vertical lines, is first applied as a pre-processing non-linear low-pass filter to each archive card image. )
 “analyzing each of the plurality ROIs to identify at least a portion of a content within the ROI and a position of each of the plurality of ROIs within the image;”( Downton, page 267 column 1 discloses The X–Y cuts algorithm then extracts and stores the contents of each index card into a hierarchical tree structure (the so-called X–Y tree), consisting of text blocks, lines and words. Further figure 1 shows segmenting the image and analyzing each of the ROIs, further figure 8, analysis each segments position as (top,…))
 “and generating the unlabeled template based on the content of the ROI and the position of the ROI.”(Downton, Figs. 7 and 8, pages 269-270 discloses template creation wherein the image is divided into plurality of ROIs and the content of the ROI is OCRed (recognized) and the position of each ROI is determined. Furthermore, the template is created. Examiner notes the ROIs are labeled based on the content of them but the template is not labeled. The Fuzzy templates are unlabeled. 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Downton technique of OCR enhancement into Minter as modified by Nielsen technique to provide the known and expected uses and benefits of Downton technique over correlation of two images by using unlabeled measurement technique of Minter as modified by Nielsen. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Downton to Minter as modified by Nielsen in order to provide digital archives with accurate word recognition, validation, and correction. (Refer to Downton abstract.)


As per claim 8, The method of claim 7, further comprising: “analyzing each of the plurality of ROIs including performing optical character recognition (OCR) to identify characters within the image.”(Refer to Downton figure 3, page 266, column 2, section 3, discloses the internal binarization algorithm used by the OCR system, established that the best OCR performance for the NHM archive dataset was achieved by our adaptive Niblack algorithm. Further page 267 column 2, discloses The OCR used in the proposed system is a commercial product, Abbyy Fine Reader 6.0, which is currently regarded as one of the best available solutions for print and type-writer text recognition. Since it is designed for stand-alone use, it includes its own internal image processing (e.g. binarization) integrated with OCR, but can also accept pre-processed images in a variety of different image formats including binary.)
Claim 17 has been analyzed and is rejected for the reasons indicated in claim 8 above.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661